Citation Nr: 0713963	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-40 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as due to 
herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied, in part, service connection for peripheral 
neuropathy of the right and left lower extremity, to include 
as due to herbicide exposure.  A videoconference hearing 
before the undersigned member of the Board was held in April 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The evidentiary record indicates that the veteran was 
afforded a VA Agent Orange examination sometime prior to 
March 12, 2004.  A follow-up letter from the Chief of Staff 
at the VA medical facility where the examination was 
conducted indicated that the veteran was diagnosed with 
peripheral neuropathy on that examination.  However, the 
claims file as currently constituted does not include a copy 
of the Agent Orange examination report.  While it does appear 
that the RO attempted to obtain all of the veteran's medical 
records from VAMC Fayetteville, and that an unidentified 
handwritten notation on one report indicated that there were 
no records at that facility for March 2004, the exact date of 
the Agent Orange examination is not clear.  Furthermore, it 
does not appear that any additional attempt was made to 
obtain the report.  As this record is constructively within 
the possession of VA, a complete copy of the Agent Orange 
examination report must be obtained and associated with the 
claims file.  

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
peripheral neuropathy of the lower 
extremities from the date of his 
discharge from service to the present.  
After the veteran has signed the 
appropriate releases, all records not 
already in the file should be obtained 
and associated with the claims folder.  
Of particular interest, is a complete 
copy of the Agent Orange Examination 
conducted at VAMC Fayetteville prior to 
March 12, 2004.  All attempts to procure 
records should be documented in the file.  
If the AMC cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
any unsuccessful efforts in this regard.  

2.  Based on the evidence obtained, the 
RO should undertake any additional 
development deemed necessary, to include, 
if appropriate, obtaining a VA 
neurological examination.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The physician should provide a complete 
rationale and basis for any opinions 
offered including whether it is at least 
as likely as not that any currently 
diagnosed peripheral neuropathy is 
etiologically related to the veteran's 
military service.  If the examiner is 
only able to theorize or speculate as to 
this matter, this should be so stated.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


